Citation Nr: 0830917	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-38 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for angle recession 
glaucoma, cataracts, and scaring with decreased vision, right 
eye.  

5.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the veteran's claim in August 2006 in part 
to arrange for the veteran to be examined by VA and to obtain 
medical opinions.  Apparently, because of the veteran's 
overseas employment, it has been difficult to coordinate the 
requested examinations.  Nevertheless, the record shows he 
received VA treatment in Miami as recently as in January 
2008, and he sent correspondence to VA, apparently, from 
Afghanistan, in May 2008.  He obviously is still engaged with 
his appeal, and under these circumstances, he should be given 
another opportunity to report for examination, as set out 
below.   

The veteran should be aware that he has an obligation to 
cooperate with VA in developing evidence to support his 
claims.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause fails to report for such examination, scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Using the return address from the 
veteran's May 2008 correspondence, and his 
last known Florida address, ask the 
veteran to inform VA of his next scheduled 
visit to the United States (date and 
place), at which time the examinations 
described in the paragraphs below may be 
scheduled.  In this regard, the veteran 
also should be asked to inform VA of his 
current address within the United States, 
his employers address, his current address 
aboard, and all telephone numbers, fax 
numbers or e-mail addresses where it may 
be possible to communicate with him 
directly.  The veteran should be asked to 
give as much advance notice as possible of 
his return to the United States to allow 
for a VA medical center to schedule the 
requested examinations.  

2.  Consistent with any response received 
from the veteran as a result of the action 
taken in paragraph numbered (1) above, 
schedule the following examinations:

    a.)  A VA nose and sinus examination 
the report of which should acknowledge the 
absence of medical evidence from service 
or near in time to service, but reflect 
consideration of the veteran's reported 
history and lay statements, and include an 
opinion as to whether the veteran's 
chronic sinusitis and/or allergic rhinitis 
is at least as likely as not (i.e., at 
least a 50 percent probability) 
etiologically related to his period of 
active duty from February 1967 to 
September 1969. In the event it is not 
possible to offer any conclusions without 
resorting to speculation, that should be 
so stated.

    b.)  A VA hypertension examination the 
report of which should acknowledge the 
absence of medical evidence from service 
or near in time to service, but reflect 
consideration of the veteran's reported 
history and lay statements, and include an 
opinion as to whether the veteran's 
hypertension is at least as likely as not 
(i.e., at least a 50 percent probability) 
etiologically related to his period of 
active duty from February 1967 to 
September 1969. In the event it is not 
possible to offer any conclusions without 
resorting to speculation, that should be 
so stated.

    c.)  A VA eye examination the report of 
which should acknowledge the absence of 
medical evidence from service or near in 
time to service, but reflect consideration 
of the veteran's reported history and lay 
statements, and include an opinion as to 
whether the veteran has angle recession 
glaucoma, cataracts, and/or scaring with 
decreased vision of the right eye that is 
at least as likely as not (i.e., at least 
a 50 percent probability) etiologically 
related to his period of active duty from 
February 1967 to September 1969. In the 
event it is not possible to offer any 
conclusions without resorting to 
speculation, that should be so stated.

    d.)  A VA skin examination the report 
of which should acknowledge the absence of 
medical evidence from service or near in 
time to service, but reflect consideration 
of the veteran's reported history and lay 
statements, and include an opinion as to 
whether the veteran has a current skin 
disability that is at least as likely as 
not (i.e., at least a 50 percent 
probability) etiologically related to his 
period of active duty from February 1967 
to September 1969. In the event it is not 
possible to offer any conclusions without 
resorting to speculation, that should be 
so stated.

The claims file should be provided to the 
examiners for review in conjunction with 
the examinations.

3. Readjudicate the veteran's claims and 
if the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case. The veteran and his 
representative should be afforded an 
opportunity to respond and then the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

